         Case 1:17-cr-10390-WGY Document 60 Filed 06/17/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                        Criminal No. 17-CR-10390-WGY
       vs.

SANTIAGO PENA,

                       Defendant.


                    GOVERNMENT’S SENTENCING MEMORANDUM

       On March 19, 2018, the defendant Santiago Pena pleaded guilty to Count 1 of the

Indictment, which charged him with conspiracy to distribute and possess with intent to distribute

40 grams or more of fentanyl, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B)(vi). There is no

written plea agreement in this case.

       The revised Pre-sentence Report prepared by the United States Probation Office (USPS),

revised June 13, 2019 (PSR), concluded that the defendant’s advisory guideline sentencing range

(GSR) was 30-37 months, based on a Total Offense Level of 19 and a Criminal History Category

of I. (PSR ¶ ¶ 115 and 120). The government agrees with this calculation and the defendant has

not objected to the calculation.

       For the reasons set forth in the revised PSR, the government believes a sentence at the low

end of the guideline range as calculated by the Court is the minimum sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in 18 U.S.C. § 3553.
         Case 1:17-cr-10390-WGY Document 60 Filed 06/17/19 Page 2 of 2



                                              Respectfully submitted,
                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Alathea E. Porter
                                              Alathea E. Porter
                                              Philip Cheng
                                              ASSISTANT UNITED STATES ATTORNEYS


Dated: June 17, 2019




                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document was filed through the ECF system and
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) on June 17, 2019.

                                              By:    /s/ Alathea E. Porter
                                                     Alathea E. Porter
                                                     Assistant U.S. Attorney




                                                 2
